UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
    COMMERZBANK AG,                                                      12/20/2019
                Plaintiff,
         -against-                                    15-CV-10029 (GBD) (BCM)
    THE BANK OF NEW YORK MELLON, et                   ORDER
    ano.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

        Defendants’ challenge to certain of plaintiff’s privilege designations (Dkt. No. 167) is

resolved as follows:

        The documents logged at Entries 13, 14, 22, 345, and 743 were properly withheld or

redacted. The email logged at Entry 285 1 should be produced in redacted form rather than withheld

entirely. The cover email from “Matt” to “Vijay” is not privileged. However, plaintiff may redact,

as privileged, all text below the dotted line on page 1, except for the heading “Recommendation,”

on page two, and the first bullet point under that heading.

Dated: New York, New York
       December 20, 2019
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge




1
 Defendants initially listed the challenged entry as No. 284, which is a Microsoft Outlook receipt.
Counsel later agreed that the entry defendants intended to challenge was No. 285, which is an
email chain among Commerzbank personnel concerning the retention of the law firm Gibbs &
Bruns. See Dkt. No. 174, at 3 n.8.
